Name: Commission Regulation (EEC) No 2032/82 of 26 July 1982 on the granting of re-storage aid for table wine for which a storage contract was concluded during the 1981/82 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 7 . 82 Official Journal of the European Communities No L 218/ 17 COMMISSION REGULATION (EEC) No 2032/82 of 26 July 1982 on the granting of re-storage aid for table wine for which a storage contract was concluded during the 1981/82 wine-growing year panson with the total costs , a standard amount of aid should be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 On application and subject to the conditions laid down in Article 2, aid may be granted for the re-storage, in another location or in another ware ­ house belonging to a third party, of table wine covered by a storage contract under Regulation (EEC) No 2600/79 . Article 2 Aid may be granted only where : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3577/81 (2), and in particular Articles 10 and 65 thereof, Whereas Commission Regulation (EEC) No 2600/79 of 23 November 1979 on storage contracts for table wine, grape must and concentrated grape must (3), as amended by Regulation (EEC) No 3632/81 (4), lays down detailed implementing rules for the conclusion of contracts ; Whereas the quantities of table wine in stock are large for the time of year ; whereas this is due to the fact that the availability during the current wine-growing year is substantially higher than usual in some regions ; Whereas the initial forecasts suggest that production will be high ; Whereas the wine which is under storage contracts is stored in containers which may be required to store the next harvest ; Whereas, in order that producers may store their next vintage under normal conditions, aid should be granted for the re-storage of table wine, but subject to a limitation as to distance ; Whereas, in order to limit this measure to cases where it appears economically justified, only those storage contracts concluded or extended by the intervention agencies during a given period should be considered ; whereas, in order to ensure that the measure operates correctly, provisions should also be adopted concern ­ ing the nature of the transport and the date of submis ­ sion of the application ; Whereas, since there is little time for administrative implementation and since the quantities involved are often small and the transport costs small by com ­  the distance to the new place of storage does not exceed 1 50 kilometres ; nevertheless, where storage capacity is not available within this distance and in the case of transport by sea, the intervention agency may authorize transport to the nearest appropriate place of storage,  the storage contracts in question have either been concluded or had their validity extended by the intervention agencies under Article 17 of Regula ­ tion (EEC) No 2600/79 prior to 16 July 1982 and expire on or after 15 September 1982,  re-storage takes place between 20 July and 20 October 1982 and the transport is carried out in one or more vehicles,  applications for aid shall be submitted not later than 19 October 1982 to the intervention agency of the Member State concerned,  supporting documents in respect of the aid shall be submitted not later than 30 November 1982 to the intervention agency of the Member State concerned . Article 3 (') OJ No L 54, 5 . 3 . 1979 , p. 1 . (2 OJ No L 359, 15 . 12 . 1981 , p . 1 . The aid for all table wines shall be 1-45 ECU per hectolitre .(3) OJ No L 297, 24 . 11 . 1979, p . 15 .(4 OJ No L 363 , 18 . 12 . 1981 , p . 22. No L 218/ 18 Official Journal of the European Communities 27. 7 . 82 Article 4 cular, check that the re-storage of the wine has actually taken place. 2 . Member States shall notify the Commission not later than 31 January 1983 of the quantities of wine which have been re-stored . Conversion into national currencies of the aid mentioned in Article 1 shall be at the representative rates applicable for the sector on 20 July 1982. Article 5 Article 6 1 . Member States shall take all appropriate measures to ensure the necessary controls ; they shall , in parti ­ This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 July 1982 . For the Commission Poul DALSAGER Member of the Commission